Almand, Chief Justice.
The above main and cross appeals involve the same parties, orders and issues as were in the cases of Giordano v. Stubbs, 228 Ga. 75.
The judgment of this court in those cases renders unnecessary any judgment on the present main and cross appeals and they are
Argued June 14, 1971
Decided September 27, 1971.
Huie & Harland, Harry L. Cashin, Jr., for appellant.
Haas, Holland, Freeman, Levison & Gibert, Hugh W. Gibert, Andrew C. Hall, for appellees.

Dismissed.


All the Justices concur, except Felton, J., who dissents.